Title: From James Madison to Richard Harrison, 5 May 1806 (Abstract)
From: Madison, James
To: Harrison, Richard


                    § To Richard Harrison. 5 May 1806, Department of State. “The charges contained in Mr. O’Brien’s accounts have been revised, and they are all of a nature to be admitted without further vouchers, except those noted below,* which ought to be settled by the Navy Department, if it be not already done.”
                    
                        
                            “*Cash paid Capt. Bainbridge for the use of the Frigate George Washington
                            8000
                            }
                        
                        
                            Amot. of disbursements for the same Frigate when under the comd. of Capt Shaw
                            934.93
                            
                        
                        
                            under date of the 12 Feb. 1801 a charge of
                            17 Do.
                          
                        
                        
                            24 March 1804
                            ⟨245⟩”
                            
                        
                    
                